                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CASE NO.: 3:21-cr-159-RAH
                                                  )
THADDEUS DIMARGGIO HOLSTICK                       )

                       MEMORANDUM OPINION and ORDER

       Pending before the Court is the Unopposed Motion to Continue Trial (Doc. 19) filed

by Defendant Thaddeus Dimarggio Holstick on July 13, 2021. Jury selection and trial are

currently set in this case on the term of court commencing on August 16, 2021. For the

reasons set forth below, the Court will grant a continuance of the trial pursuant to 18 U.S.C.

§ 3161(h)(7).

       While the grant of a continuance is left to the sound discretion of the trial judge,

United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the Court is limited by the

requirements of the Speedy Trial Act, 18 U.S.C. § 3161. The Act provides in part:

       In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.

18 U.S.C. § 3161(c)(1). However, the Act excludes from the seventy-day period any

continuance based on “findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.”

§3161(h)(7)(A). In granting such a continuance, the Court may consider, among other
factors, whether the failure to grant the continuance “would deny counsel for the defendant

or the attorney for the Government the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence.” § 3161(h)(7)(B)(iv).

       Defense counsel was recently appointed to this case and requests additional time to

obtain records from outside the state and evidence. Thus, it is clear additional time is

necessary for counsel to investigate, review discovery, and prepare for trial. The United

States does not oppose a continuance.

       For good cause, the Court finds that the ends of justice served by granting a

continuance of this trial outweigh the best interest of the public and the Defendant in a

speedy trial. Accordingly, it is

       ORDERED as follows:

   (1) The Motion to Continue (Doc. 19) is GRANTED.

   (2) Jury selection and trial are CONTINUED from August 16, 2021, to the criminal

       term of court commencing on October 18, 2021 at 10:00 a.m. in Courtroom 2D in

       Montgomery, Alabama.        All deadlines tied to the trial date are adjusted

       accordingly.

   (3) The United States Magistrate Judge shall conduct a pretrial conference prior to the

       October 2021 trial term.

       DONE, on this the 14th day of July, 2021.


                                              /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
